Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos 10,820,006 and 10,587,889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter
Subject to the rejection for double patenting above Claim 12 is otherwise allowed.
The following is an examiner's statement of reasons for allowance:
Claims 12-13 recite coding a luminance picture signal into a first unit and one or more second units, transforming for a second unit the picture signal of the first unit into a coefficient and quantizing the coefficient, judging whether or not the first and second units are the same size, selecting a probability table if the first and second units are the same size and selecting a different probability table if they are not the same size, performing arithmetic coding of a luminance cbf flag using the selected probability table, the luminance cbf flag indicating whether or not a quantized coefficient is included in the second unit, wherein when the size of the transform unit is a first size smaller than the coding unit the second probability table is selected and when the size of the transform unit is a second size smaller than the first size, the selecting selects the second probability table without depending on any surrounding blocks, wherein the first and second probability tables include probability tables for types of a slice and switching decoding codecs between first and second codecs based on an identifier included in the bitstream, and further including a second processor performing on a second coding unit substantially similar coding to that performed by the first processor on the first coding unit. 
The closest prior arts are Karcewicz, Sasai, Eserslik and Hussain (note IDS filed 1/27/2020) which discloses a decoder which uses CBF flags to indicate the presence of coded blocks, judging whether the size of the transform unit is equal to or smaller than the size of the coded block, selecting a first or .
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423